Citation Nr: 1125436	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO. 10-48 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable initial rating for bilateral plantar fasciitis.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. The RO granted entitlement to service connection for bilateral plantar fasciitis and assigned a noncompensable (0 percent) initial rating effective from January 5, 2010, the day following the Veteran's discharge from active duty.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In four written statements received from the Veteran since the date of her May 2010 VA examination, the Veteran has written that after an initial period of improvement her bilateral plantar fasciitis has worsened. In light of this claimed worsening, a new VA examination must be scheduled to ascertain the current level of the Veteran's service-connected bilateral plantar fasciitis. See Snuffer v. Gober 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

Also, at the May 2010 VA examination and in correspondence received after the examination, the Veteran described extensive symptoms and functional limitations associated with her service-connected bilateral plantar fasciitis. By contrast, physical examination of the feet at the May 2010 V A examination was negative except for "tenderness with palpation of both arches."  There were no findings provided regarding the severity of this tenderness or the impact of the disability on functional abilities such as walking. The examination report provided no means to determine whether the seemingly minimal symptoms found upon examination or the extensive level of disability provided by history better represents the nature and severity of the Veteran's service-connected bilateral plantar fasciitis. For these reasons the VA examination was not sufficient for adjudication of the Veteran's claim for a higher initial rating. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.

There are no records of post-service medical treatment associated with the claims file. Upon remand of this matter, any relevant records of post-service medical treatment must be sought. See 38 U.S.C.A. § 5103A(a)-(c).




Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records of VA and non-VA health care providers who have treated her for foot disability during the period from January 2010 through the present.

After obtaining any appropriate authorizations for release of medical information, seek to obtain records from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC.

2. Once all available medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination with an appropriate clinician for the purpose of determining the current severity of her service-connected bilateral plantar fasciitis, and its impact on her social and occupational functioning and ordinary activities of daily life.

The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

(c) The examiner must take a complete history from the Veteran. The examiner must provide findings, with a complete rationale, as to whether there is a clinical basis for supporting the nature and extent of the symptoms described by the Veteran.

(d) The examiner must provide a finding as to whether the small right calcaneal spur as shown on VA X-rays in May 2010 is related to the Veteran's plantar fasciitis, and must describe the likely signs and symptoms of the small right calcaneal spur.

(e) The examiner must perform full range of motion studies of the feet and comment on the functional limitations of the service-connected plantar fasciitis caused by pain, flare-ups of pain, weakness, fatigability, and incoordination. After determining the range of motion of the feet, the examiner must opine whether it is at least as likely as not that there is any additional functional loss due to pain or flare-ups of pain supported by adequate objective findings, or weakness on movement, excess fatigability, or incoordination. 

(f) The examiner must provide findings of the impact of the Veteran's bilateral plantar fasciitis on the Veteran's ability to walk, and provide findings as to likely limitations in walking distances and performing strenuous activities.

(g) The examiner must provide findings as to the impact of the Veteran's service-connected bilateral plantar fasciitis on her social and occupational functioning.

(h) The examiner must provide findings as to the impact of the Veteran's service-connected plantar fasciitis on her ordinary activities of daily life.

(i) The examiner must provide a complete rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

(j) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is to specifically address in his or her conclusion the purpose of the examination-to determine the current severity of the Veteran's service-connected bilateral plantar fasciitis, and its impact on her social and occupational functioning and ordinary activities of daily life.

3. Readjudicate the issue on appeal. If any benefit sought remains denied, the Veteran and her representative must be provided a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until she is otherwise notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


